UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2811



PETER J. DI LAURO,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, Commissioner of Social Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Terrence W. Boyle, Chief
District Judge. (CA-97-90-4-BO)


Submitted:   July 27, 1999                 Decided:   August 19, 1999


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter J. Di Lauro, Appellant Pro Se. Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter J. Di Lauro appeals the district court’s order accepting

the magistrate judge’s report and recommendation and granting

summary judgment in favor of the Commissioner in this action chal-

lenging the Commissioner’s decision denying Di Lauro’s application

for disability insurance benefits. We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. See Di Lauro v. Apfel,

No. CA-97-90-4-BO (E.D.N.C. Sept. 29, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2